 

Case 2:19-cr-00877-CCC Document 208 Filed 08/26/21 Page 1 of 3 PagelD: 3766

STONE i MAGNANINI

COMPLEX LITIGATION

 

August 26, 2021

VIA ECF
The Honorable Michael A. Hammer
United States District Court
Martin Luther King Building and U.S. Courthouse
50 Walnut Street
Newark, NJ 07101

Re: Unites States v. Jobadiah Sinclair Weeks, Crim. No. 19-cr-877
Dear Judge Hammer:

I am writing the Court to confirm that the undersigned have been retained to represent
Mr. Weeks in connection with the pending motion to revoke bail filed by the Government on
August 6, 2021. We are in the process of completing our retention to represent Mr. Weeks with
other aspects of this matter but have agreed to appear and represent him in this motion. I have
separately filed my notice of appearance in the matter. The lawyers representing Mr. Weeks will
be myself and David Boies, Esq. and Matthew Schwartz, Esq. of the firm of Boies Schiller &
Flexner. I will shortly be filing pro hac vice motions on behalf of David Boies and Matthew
Schwartz, to have them admitted to this case.

We were only retained for this purpose today and have had limited opportunity to speak

to the client. We have not had an opportunity to review the materials on the docket and

understand that some materials may be under seal. Accordingly, we are requesting a brief

100 Connell Drive, Suite 2200, Berkeley Heights, New Jersey 07922
P 973.218.1111 /F 973.218.1106 / www.stonemagnalaw.com
a eeeeeeeeeeeeeeeeeeEeEeEeEeEeEeEeEeEeEeEeEeEeEeEeEeEeEeEeEeEeEeeeEeeeeeeeeeeeeeeeeeeeeeeeeEeEeEeEEeEeEeEeEeeeEeeEeEeEeEeEeEeEeEeaeEeEeaEEaeSaeSe SSS S——SSSSS5S882858 38 82s
Case 2:19-cr-00877-CCC Document 208 Filed 08/26/21 Page 2 of 3 PagelD: 3767

STONE  MAGNANINI The Honorable Michael A. Hammer

August 26, 2021
Page 2

 

COMPLEX LITIGATION

extension, in order for the attorneys to educate themselves about the facts of this case in general
and the specifics of this particular motion, which seeks to deprive our client of his liberty.

We have conferred with the Government which agrees that we should be permitted time
to acquaint ourselves with the details of the case but would prefer that this hearing be held no
later than next week. Although we understand the Government’s concerns and the fact that there
have been some delays, prior to our being retained, we believe that in fairness to Mr. Weeks and
to the attorneys, setting a hearing date the week following Labor Day, while in our view a
challenging schedule, will at least balance out these various interests. In this regard, as I have
informed the Government. I have a long scheduled family vacation commencing on Saturday,
August 28, 2021 and concluding on the following Saturday, September 4, which is the only
vacation I have had this summer. Accordingly, we are respectfully requesting that the motion
and hearing scheduled for tomorrow be adjourned to a date and time convenient to the Court, in
the latter part of the week of September 6, 2021.

Also, based on our discussions with the Government, tomorrow’s hearing will not go
forward on the merits. We would propose that, if the Court is amenable, the hearing scheduled
for tomorrow be canceled and the parties rely on written submissions to Your Honor with regard
to the appropriate date for the motion to be heard. If the court wishes to proceed with a hearing
tomorrow, I have advised the Government that I am scheduled to attend the funeral of the father
of a one of my closest friends between 11:00 am and 1:00 pm. The Government has no
objection, if the Court wants to proceed with the hearing, to moving the time of the hearing to
sometime between 1:00 pm and 3:00 pm or 3:30 pm and 5:00 pm.

We want to assure the Court that we will do everything in our power to expedite this

matter and bring it to an orderly conclusion. Keeping in mind, the important interests of our
SS SSS SSS SSS SSS SSS SS SS SSS SSS SS SSS ee
Case 2:19-cr-00877-CCC Document 208 Filed 08/26/21 Page 3 of 3 PagelD: 3768 |

STONE i MAGNANINI The Honorable Michael A. Hammer
August 26, 2021
Page 3

 

COMPLEX LITIGATION

client in presenting a vigorous defense. We thank the court for its courtesy in connection with
this matter. |

Respectfully submitted,

SMR
— David S. Stone

Senior Managing Partner

ce: Anthony P. Torntore, AUSA
Jamie L. Hoxie, AUSA
Hon. Claire C. Cecchi
David Boies, Esq.
Matthew Schwartz, Esq.
